           Case 1:19-cr-00808-VEC Document 105 Filed 09/30/20 Page 1 of 2
                                                                USDC SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
                                                                DOC #:
UNITED STATES DISTRICT COURT
                                                                DATE FILED: 9/30/2020
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :  19-CR-808 (VEC)
                                                              :
                 -against-                                    :      ORDER
                                                              :
                                                              :
 ALSENY KEITA,                                                :
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on September 30, 2020, the parties appeared for a status conference in this

case;

        IT IS HEREBY ORDERED that:

        1. Defendant’s pretrial motions are due November 20, 2020, with the Government’s

           responses due December 4, 2020, and Defendant’s replies, if any, due December 11,

           2020.

        2. Defendant’s trial will begin on March 1, 2021 at 10:00 a.m.

               a. Motions in limine are due by January 15, 2021, with responses due by

                   January 29, 2021.

               b. Proposed voir dire questions and requests to charge are due by February 15,

                   2021. Proposed voir dire questions should be focused specifically on the facts

                   of this case.

        3. In light of the logistical difficulties created by the COVID-19 pandemic as well as the

           volume of discovery in this case, pursuant to 18 U.S.C. § 3161(h)(7)(A), the period of

           time between September 30, 2020 and March 1, 2021, is excluded under the Speedy

           Trial Act. The Court finds that the ends of justice served by accommodating those
       Case 1:19-cr-00808-VEC Document 105 Filed 09/30/20 Page 2 of 2




         logistical difficulties and complexities outweigh the Defendant’s and the public’s

         interests in a speedy trial.



SO ORDERED.
                                                     _________________________________
Date: September 30, 2020                                   VALERIE CAPRONI
      New York, NY                                       United States District Judge




                                            2 of 2
